Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
         Claims 1-20 have been considered and are pending examination. Claim(s) 1-4, 8-11, and 15-18 have been amended.


Response to Amendment
This Office Action has been issued in response to RCE filed on 07/09/2021.


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Response to Arguments

Applicant's arguments have been fully considered but are moot in view of new grounds of rejection as necessitated by the amendments. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim(s) 1, 8, 15 includes the limitation " in the event the storage area is located on or before the last track and the write operation is a full-track write operation, perform a data protection operation" which is not supported by the specification as originally filed. 

However, the following alternative limitations in paragraphs [0040] and [0046] are respectively supported: 
“In the event the write operation (i.e., the format write operation or full-track
write operation) is directed to an area (e.g., track) containing valid data within the data set 336, the protection module 312 may perform operations to protect valid data” 
and
“If, on the other hand, the data protection function is enabled, the method 600
identifies 612 and analyzes 612 metadata (e.g., catalog 332, VTOC 334, etc.) associated with the data set 336. This may done to determine where valid data ends within allocated storage space 500 of the data set 336. At this point, the method 600 determines 614 whether the write operation will overwrite valid data in the data set 336. If so, the method 600 performs 616 a data protection operation to protect the valid data.” 
Thus, Nowhere on the specification is disclosed the performing of a data protection operation when the storage area is located on or before the last track.
Instead, the specification discloses protection operation when the storage area contains valid data ([0040]) and analyzing metadata to determine where valid data ends in storage and protect valid data if overwrite of valid data is not allowed ([0046]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claim(s) 1-3, 7-10, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gair, JR. (U.S. Publication Number 2016/0349996) in view of Bui (U.S. Patent Number 6,112,277) and in further view of Debiez (U.S. Publication Number 2003/0126359).

Referring to claims 1, 8 and 15, taking claim 15 as exemplary, Gair, JR. teaches “15. A system for preventing data overlays in a data storage system, the system comprising: at least one processor;” Gair, JR.  Figure 1 element 130, [0019] discloses CPU “at least one memory device coupled to the at least one processor and storing instructions for execution on the at least one processor,” Gair, JR.  Figure 1 element 132, [0019], [0067] discloses memory with instructions executable by CPU
“the instructions causing the at least one processor to: detect a write operation directed to a storage area of a data storage system,” Gair, JR. [0002], [0011] discloses detecting a write request directed to a track of a storage device (DASD) 
“determine a data set that is associated with the storage area;” Gair, JR. [0013] discloses metadata maintained in volume table of content of DASD where attributes of data sets/volumes are associated to specific tracks and sector addresses on the DASD “the data protection operation at least one of preventing the write operation and logging details of the write operation.” Gair, JR. [0040], [0044] discloses that when the overlay prevention flag is activated for a track of a write request (i.e. track contains valid data), the write request is intercepted
Gair, JR. Does not explicitly teach “determine whether the write operation idvas a full-track write operation;” “analyze metadata associated with the data set to determine a last track of the data set on disk that has been written with valid data; and in the event the storage area is located on or before the last track and the write operation is a full-track write operation, perform a data protection operation,”  
However, Bui teaches “determine whether the write operation is a full-track write operation;” Bui Figure 3 elements 303, 305 , col 5 ln 59-67, col 6 ln 4-8, col 9 ln 19-21, claim 1-b discloses determining whether  a command received is a full track operation
Gair, JR. and Bui are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Bui, that his system to reduce storage device contention improves performance by performing conversion of data recorded in one format to record it in another format (Bui col 1 ln 10-17, col 2 ln 1-2 ). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bui’s system to reduce storage device contention in the system of Gair, JR. to improve performance by performing conversion of data recorded in one format to record it in another format
The combination of  Gair, JR. and Bui does not explicitly teach “analyze metadata associated with the data set to determine a last track of the data set on disk 
However, Debiez teaches “analyze metadata associated with the data set to determine a last track of the data set on disk that has been written with valid dataDebiez [0009], [0011], [0014], [0016], [0025] discloses WORM module examining a last block number where data was previously written in order to prevent future writing of data to a plurality of specified block numbers. The last block number is used so that it is not possible to overwrite data in already written blocks located before the last block number  
Gair, JR., Bui and Debiez are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Debiez, that his data integrity protection technique improves performance by using a data protection that is independent of a particular hardware or media (Debiez [0017], [0028]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Debiez’s data integrity protection technique in the system of Gair, JR. and Bui to improve performance by using a data protection that is independent of a particular hardware or media


Referring to claims 2, 9 and 16, taking claim 16 as exemplary, the combination of  Gair, JR., Bui and Debiez teaches “16. The system of claim 15, wherein the instructions further cause the at least one processor to, in the event the storage area is located after the last track,” Debiez [0009], [0011], [0014], [0016], [0025] discloses WORM module examining a last block number where data was previously written in order to prevent future writing of data to a plurality of specified block numbers. The last block number is used so that it is not possible to overwrite data in already written blocks located before the last block number “ permit the write operation to be performed to the storage area.” Gair, JR. Figure 3 element 330, [0041] discloses that when no overlay prevention flag is activated for a track of a write request (i.e. track does not contain valid data), the write request is not intercepted
The same motivation that was utilized for combining Gair, JR., Bui and Debiez as set forth in claim 15 is equally applicable to claim 16.
As per the non-exemplary claims 2 and 9, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 3, 10 and 17, taking claim 17 as exemplary, the combination of  Gair, JR., Bui and Debiez teaches “17. The system of claim 15, wherein the instructions further cause the at least one processor to, in the event the storage area is located before the  last track ” Debiez [0009], [0011], [0014], [0016], [0025] discloses WORM module examining a last block number where data was previously written in order to prevent future writing of data to a plurality of specified block numbers. The last block number is used so that it is not possible to overwrite data in already written blocks located before the last block number “but the write operation originates from a trusted application, permit the write operation to be performed to the storage area.” Gair, JR. Figure 3 elements 350-prevention activated, 370-Application authorized, 330, [0043] discloses that when the overlay prevention flag is activated for a track of a write request (i.e. track contains valid data) and the application is authorized, the write request is not intercepted
The same motivation that was utilized for combining Gair, JR., Bui and Debiez as set forth in claim 15  is equally applicable to claim 17.
As per the non-exemplary claims 3 and 10, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 7 and 14, taking claim 14 as exemplary, the combination of  Gair, JR., Bui and Debiez teaches “14. The computer program product of claim 8, wherein performing the data protection operation comprises permitting the write operation to be performed to the storage area while also logging details of the write operation.” Gair, JR. Figure 3 element 360, [0014], [0036] discloses the use of OVRLY function for recording and updating metadata tables when tracks are written with data
As per the non-exemplary claims 7, these claims have similar limitations and are rejected based on the reasons given above.


Claim(s) 4, 5, 6, 11, 12, 13, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gair, JR. (U.S. Publication Number 2016/0349996) in view of Bui (U.S. Patent Number 6,112,277) in view of Derbiez (U.S. Publication Number 2003/0126359) and further view of Vandenbergh (U.S. Patent Number 6,715,030).

Referring to claims 4, 11 and 18, taking claim 18 as exemplary, the combination of  Gair, JR., Bui and Debiez teaches all the limitations of claim 15  from which claim 18 depends.
Additionally, the combination of  Gair, JR., Bui and Debiez teaches “wherein the instructions further cause the at least one processor to, in the event the storage area is located after the  last track ” Debiez [0009], [0011], [0014], [0016], [0025] discloses WORM module examining a last block number where data was previously written in order to prevent future writing of data to a plurality of specified block numbers. The last block number is used so that it is not possible to overwrite data in already written blocks located before the last block number “but the storage area is within allocated space of the data set,” Gair, JR. Figure 3 element 330, 340-no functionality activated, [0041] discloses that no overlay prevention flag is activated for a track of a write request (i.e. track does not contain valid data) and track is within DASD
Gair, JR., Bui and Debiez does not explicitly teach “determine whether a block size associated with the write operation conforms to a block size associated with the data set.”  
However, Vandenbergh teaches “determine whether a block size associated with the write operation conforms to a block size associated with the data set.”  Vandenbergh col 4 ln 34-39, col 6 ln 39-48, col 9 ln 44-67, col 10 ln 1-23 discloses determination if block size of a write command conforms to a block size of a DSAD identified in a cylinder table
Gair, JR., Bui, Debiez and Vandenbergh are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized, and as taught by Vandenbergh, that storing track layout information in a table improves performance by populating the table with information identifying tracks which are candidates for quick write operations and improving search times (Vandenbergh Abs, col 4 ln 40-47). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Vandenbergh’s storing of track layout information in a table in the system of  Gair, JR., Bui and Debiez to improve performance by populating the table with information identifying tracks which are candidates for quick write operations and improving search times
As per the non-exemplary claims 4 and 11, these claims have similar limitations and are rejected based on the reasons given above.

Gair, JR., Bui, Debiez and Vandenbergh teaches “wherein the instructions further cause the at least one processor to, in the event the block size associated with the write operation does not conform to the block size associated with the data set, prevent the write operation from being performed to the storage area.” Vandenbergh col 6 ln 39-48, col 9 ln 44-45, col 11 ln 27-67, claims 4, 20 discloses write operation not allowed if write command block size does not conform to a block size of a DASD identified in cylinder table
The same motivation that was utilized for combining Gair, JR., Bui, Debiez and Vandenbergh as set forth in claim 18 is equally applicable to claim 19.
As per the non-exemplary claims 5 and 12, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 6, 13 and 20, taking claim 20 as exemplary, the combination of Gair, JR., Bui, Debiez and Vandenbergh teaches “wherein the instructions further cause the at least one processor to, in the event the block size associated with the write operation conforms to the block size associated with the data set, permit the write operation to be performed to the storage area.” Vandenbergh col 6 ln 39-48, col 9 ln 44-45, col 11 ln 27-67, claims 4, 20 discloses write operation allowed if write command block size conforms to a block size of a DASD identified in cylinder table
The same motivation that was utilized for combining Gair, JR., Bui, Debiez and Vandenbergh as set forth in claim 18 is equally applicable to claim 20.
.





















Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20050165853
US-20190347020
US-7694119
US-20060002246
US-5835939

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        08/10/2021
/MASUD K KHAN/Primary Examiner, Art Unit 2132